DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.  Claims 10-26 are pending.  Claims 1-9 have been previously cancelled without prejudice.  Claims 23-26 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Driskell et al. (Driskell), US Patent No. 6,072,493.

As to independent claim 10, Driskell discloses a support system comprising: 
a display control device (col. 3, lines 24-25: a display device), 
the display control device including a processing circuitry (col. 7, lines 41-62: a computer 100 including a processing unit), 
the processing circuitry of the display control device is configured to: 
display a first editing region and a second editing region, a plurality of first items being arrangeable in the first editing region, a plurality of second items being arrangeable in the second editing region (col. 3, lines 24-34: the organizational hierarchy is displayed on a display device by displaying all organizational hierarchy information in an area of the display device, wherein the area is a frame, which is divided into two sub-frames: a top subframe (first editing region) and a bottom subframe (a second editing region), and the organizational hierarchy information is displayed within the top subframe, col. 3, lines 34-40: arranges the services (a plurality of second items) associated with the elements (a plurality of first items) of the organization into a services list, and the services list is displayed in the bottom subframe), 
accept an arrangement of a corresponding item in the second editing region, the corresponding item being associated with a first selected item arranged in the first editing region, the first selected item being one of the plurality of first items (col. 3, lines 40-48: correlating the elements of the organization with the services on the services list by correlating an element of the organization with each service that is associated with each service that is associated with that element), 
accept provision of identification information to the first selected item in the first editing region (col. 3, lines 49-60: generating a signal (identification information) representing the selection of an element (first selected item) of the organization from the organizational hierarchy being displayed on the display device), 
accept an operation of subordinating a first subordinate item to the first selected item in the first editing region, accept an operation of subordinating a second subordinate item to the corresponding item in the second editing region, the second subordinate item being different from the first subordinate item (col. 3, lines 49-60: a number for each service (first subordinate item) that is associated with the selected element, and the number representing the number of applications of each service that is associated with the selected element of the organization, and also displaying the usage fees (second subordinate item) for each service that is associated with the selected element of the organization), and 
Driskell does not disclose emit a notification in a case that the identification information is provided to the first item and the corresponding item is not arranged in the second editing region and not emit a notification in a case that the identification information is provided to the first item and the corresponding item is arranged in the second editing region. However, Driskell discloses providing a user context sensitive Help features in connection with the features, functions and screen displays used by the customer, and messages boxes may be provided to detail error conditions and corrective actions (col. 18, line 49 – col. 19, line 5).  In addition, it would have been obvious to one of ordinary skill in the art to acknowledge that any system would not display a warning message if everything works correctly. Thus, the teaching of Driskell would imply ”emit a notification when the identification information is provided to the first item and the corresponding item is not arranged in the second editing region and not emit a notification in a case that the identification information is provided to the first item and the corresponding item is arranged in the second editing region”.  

As to dependent claim 11, Driskell does not disclose wherein the processing circuitry of the display control device is configured to emit another notification when the identification information is not provided to any one of the plurality of first items arranged in the first editing region.  However, Driskell discloses providing a user context sensitive Help features in connection with the features, functions and screen displays used by the customer, and messages boxes may be provided to detail error conditions and corrective actions (col. 18, line 49 – col. 19, line 5).  Thus, the teaching of Driskell would imply the processing circuitry of the display control device is configured to emit another notification when the identification information is not provided to any one of the plurality of first items arranged in the first editing region.

As to dependent claim 12, Driskell discloses wherein the processing circuitry of the display control device is configured to accept an arrangement of a plurality of items subordinate to the corresponding item in the second editing region (col. 3, lines 40-48),
the plurality of items includes a requirement item and an approach item (col. 3, lines 40-48 and col. 9, lines 27-58, Figure 5, col. 13, lines 28-59),
the requirement item is of a requirement (col. 3, lines 40-48 and col. 9, lines 15-58, Figure 5, col. 13, lines 28-59), and
the approach item is of an approach for satisfying the requirement (col. 3, lines 40-48 and col. 9, lines 15-58, Figure 5, col. 13, lines 28-59).

As to dependent claim 13, Driskell discloses wherein the processing circuitry of the display control device is configured to:
accept an operation of subordinating the approach item or one of a plurality of the requirement items to another one of the plurality of the requirement items (col. 9, lines 27-58), or
accept an operation of subordinating the requirement item or one of a plurality of the approach items to another one of the plurality of the approach items (col. 9, lines 27-58).

As to dependent claim 14, Driskell discloses wherein the processing circuitry of the display control device is configured to, when one of the requirement item or the approach item is subordinate to one of the plurality of first items, determine whether or not the other of the requirement item or the approach item is subordinate to the one of the plurality of first items (col. 9, lines 27-58).

As to dependent claim 15, Driskell discloses wherein the processing circuitry of the display control device is configured to:
accept an arrangement of a second selected item different from the first selected item in the first editing region, the second selected item being another one of the plurality of the first items (col. 3, lines 40-65: the organizational hierarchy contains multiple elements for the business organization and each element with its own sub-elements or subdivisions),
accept an operation to associate the second selected item with the second subordinate item in the second editing region (col. 3, lines 40-65: the organizational hierarchy contains multiple elements for the business organization and each element with its own sub-elements or subdivisions)
accept provision of the identification information to the second selected item in the first editing region  (col. 3, lines 49-60),
identify the second subordinate item associated with the second selected item which the identification information is provided to and an item in the second editing region other than the second subordinate item, and display the second subordinate item in a first form and the item in the second editing region other than the second subordinate item in a second form different from the first form  (col. 3, lines 49-60).

As to dependent claim 16, Driskell discloses wherein the processing circuitry of the display control device is configured to extract a set of one or more of the approach items as a plan (col. 10, lines 42-56), and
the one or more of the approach items are for satisfying the requirement of the requirement item of a highest rank for the plurality of items subordinate to the corresponding item (col. 10, lines 42-56),

As to dependent claim 17, Driskell discloses wherein the processing circuitry of the display control device is configured to:
accept setting of an attribute and an attribute value for each of the plurality of the approach items, the attribute value relating to the attribute (col. 25, lines 6-38), and
calculate a total of the attribute values of the one or more of the approach items included in the extracted plan (col. 29, lines 8-34).

As to dependent claim 18, Driskell discloses wherein the processing circuitry of the display control device is configured to:
accept an arrangement of an object item associable with one of the plurality of the approach items in the first editing region (Figures 3-4), and
display the approach item associated with the object item in a first form, and the approach item not associated with the object item in a second form different from the first form (Figures 3-4).

As to dependent claim 19, Driskell discloses wherein the processing circuitry of the display control device is configured to:
accept arrangements of a second selected item and a third selected item in the first editing region, the second selected item and the third selected item being of the plurality of the first items and different from the first selected item (col. 3, lines 40-65: the organizational hierarchy contains multiple elements for the business organization and each element with its own sub-elements or subdivisions),
accept provision of identification information to the second selected item and the third selected item (Figures 3-4), and
cause a display form of the second selected item to be different from a display form of the third selected item, when an item is associated with the second selected item provided with the identification information and is arranged in the second editing region, and an item is associated with the third selected item provided with the identification information and is not arranged in the second editing region (Figures 3-4).

As to dependent claim 20, Driskell discloses further comprising: a display device (col. 3, lines 24-25: a display device), the processing circuitry of the display control device causing the display device to display the first editing region and the second editing region (col. 7, lines 41-62: a computer 100 including a processing unit). 

Claims 21-22 are medium and method claims that contain similar limitations of system claim 10.  Therefore, claims 21-22 are rejected under the same rationale.

As to dependent claim 23, Driskell discloses wherein the processing circuitry of the display control device is configured to output a result including a total of the attribute values (col. 12, line 11-28 and Figure 4).

As to dependent claim 24, Driskell discloses wherein the result further includes each of the attribute values of the one or more of the approach items (col. 12, lines 29-47 and Figure 4).


Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	In the Remarks, Applicant argues in substance that:
Prior art does not disclose “emit a notification in a case that the identification information is provided to the first item and the corresponding item is not arranged in the second editing region and not emit a notification in a case that the identification information is provided to the first item and the corresponding item is arranged in the second editing region”.
In reply to this argument, Driskell does not disclose emit a notification in a case that the identification information is provided to the first item and the corresponding item is not arranged in the second editing region and not emit a notification in a case that the identification information is provided to the first item and the corresponding item is arranged in the second editing region. However, Driskell discloses providing a user context sensitive Help features in connection with the features, functions and screen displays used by the customer, and messages boxes may be provided to detail error conditions and corrective actions (col. 18, line 49 – col. 19, line 5).  In addition, it would have been obvious to one of ordinary skill in the art to acknowledge that any system would not display a warning message/notification if everything works correctly. Thus, the teaching of Driskell would imply ”emit a notification when the identification information is provided to the first item and the corresponding item is not arranged in the second editing region and not emit a notification in a case that the identification information is provided to the first item and the corresponding item is arranged in the second editing region”.  

The prior art does not disclose accepting an arrangement of a plurality of items subordinate to a corresponding item in a second editing portion in which the plurality of items include a requirement item and an approach item that is an approach item for satisfying the requirement”.  Applicant also pointed out page 4, lines 9-25 of Specification for describing further details of requirement items and approach item. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., features as non-limiting examples of the requirement item representing functions, conditions, etc., and the approach item representing method that can deployed to satisfy such requirement items) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, Driskell discloses allowing the customer to correlate the billing information 202 and 204-representing the use of services with the appropriate elements of the customer’s organization (col. 9, lines 15-26).  Driskell further discloses a customer may obtain more detail associations of service information (approach item) with elements of the organization by selecting the element for which detailed correlation of services (requirement items) is of interest (col. 9, line 27-49). Driskell further discloses in Figure 5 and col. 13, lines 28-59, a service 504 (approach item) is selected, and individual services and its data (requirement items) are displayed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177